UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. WORLDVEST, INC. (Exact name of registrant as specified in its charter) Florida 333-147529 27-0586475 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 295 Madison Avenue, 12th Floor New York, NY 10017 (Address of principal executive offices) (310) 277-1513 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes o Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company þ Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o Noþ As ofAugust 16, 2010, there were59,065,317shares outstanding of the registrant’s common stock. WORLDVEST, INC. FORM 10-Q June 30, 2010 INDEX PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Combined Balance Sheets 1 Combined Statements of Operations 2 Combined Statements of Cash Flows 4 Notes to Combined Financial Statements 5 -18 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 20 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 ITEM 4. CONTROLS AND PROCEDURES 25 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 1A. RISK FACTORS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. (REMOVED AND RESERVED) 26 ITEM 5. OTHER INFORMATION 26 ITEM 6. EXHIBITS 26 PART I. FINANCIAL INFORMATION Item 1. Financial Statements WorldVest, Inc. Combined Balance Sheets June 30, December 31, (Unaudited) Assets Current assets: Cash $ $ Trade receivables - Trade receivables - related party - Prepaid expenses Salary advances - Notes receivable Total current assets Property and equipment, net of accumulated depreciation Deferred acquisition costs Total assets $ $ Liabilities and Stockholders' (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll Notes payable - related parties Accrued interest payable - related parties Total current liabilities Total liabilities Commitments and contingencies Stockholders' (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, 5,000,000 shares issued and outstanding as ofJune 30, 2010 and December 31, 2009 Common stock, $0.001 par value, 100,000,000 shares authorized, 59,065,317 and 58,979,592 shares issued and outstanding as ofJune 30, 2010 and December 31, 2009, respectively Additional paid-in capital Common stock payable Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ See Accompanying Notes to Combined Financial Statements 1 WorldVest, Inc. Combined Statements of Operations Unaudited For the three months ended For the six months ended June 30, June 30, Revenue Investment revenue $ $
